Filed 9/1/15 P. v. Sims CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B262093

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA093791)
         v.

MICHAEL OSHEA SIMS,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, James Otto,
Judge. Affirmed.
                   Jolene Larimore, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
                                          _______________________
       A jury convicted Michael Oshea Sims of second degree robbery (Pen. Code,
§ 211)1 after he stole merchandise from a market and threatened a theft prevention officer
with what appeared to be a gun. In a bifurcated proceeding the trial court found Sims had
suffered one prior serious or violent felony conviction within the meaning of section 667,
subdivision (a), and the three strikes law (§§ 667, subds (b)-(i), 1170.12) and had served
three separate prison terms for felonies (§ 667.5, subd. (b)). The court sentenced Sims to
an aggregate state prison term of 14 years. We affirmed the judgment on appeal. (People
v. Sims (May 12, 2014, B248586) [nonpub. opn.].)
       On November 17, 2014 Sims filed a petition seeking resentencing under
Proposition 47, the Safe Neighborhood and Schools Act (§ 1170.18). The trial court
denied the petition in December 2014, finding Sims was not eligible for resentencing
under Proposition 47. Sims filed a timely notice of appeal.
       We appointed counsel to represent Sims on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On April 30, 2015
we advised Sims he had 30 days within which to submit any contentions or issues he
wished us to consider. We have received no response.
       “Proposition 47 makes certain drug- and theft-related offenses misdemeanors,
unless the offenses were committed by certain ineligible defendants. These offenses had
previously been designated as either felonies or wobblers (crimes that can be punished as
either felonies or misdemeanors).” (People v. Rivera (2015) 233 Cal.App.4th 1085,
1091.) To this end, “Proposition 47 (1) added chapter 33 to the Government Code
(§ 7599 et seq.), (2) added sections 459.5, 490.2, and 1170.18 to the Penal Code, and
(3) amended Penal Code sections 473, 476a, 496, and 666 and Health and Safety Code
sections 11350, 11357, and 11377. (Ballot Pamp., Gen. Elec. (Nov. 4, 2014) text of
Prop. 47, §§ 4-14, pp. 70-74.)” (Ibid.) Sims’s conviction for robbery is not within the
scope of Proposition 47.




1
       Statutory references are to this code unless otherwise indicated.
                                             2
       We have examined the entire record and are satisfied Sims’s appellate attorney has
fully complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)
                                        DISPOSITION
       The order is affirmed.




                                                 PERLUSS, P. J.


       We concur:



              ZELON, J.



              SEGAL, J.




                                             3